Mr. Justice Dunn delivered the opinion of the court: The substance of the charge against the respondent is, that having discovered what he regarded as a defect in the charter of the Colliery Engineer Company, he organized a conspiracy to harass that company and to embarrass its business by organizing corporations having its name or the name in which its business was transacted, apparently for the purpose of conducting a similar business but really for the sole purpose of injuring the business of the Colliery Engineer Company and extorting money from it. The commissioner has found that charge is proved, and no exception having been taken to bring the evidence or any of his rulings before us, it is to be taken as true. The statement of the charge made and proved sufficiently characterizes the moral quality of the respondent’s acts. His counsel seek to justify them for the reason that what he did was done openly, under a claim of right, and that his action was praiseworthy because he gave the Colliery Engineer Company an opportunity to test the question at the start. This argument would carry weight if the respondent had been in good faith attempting to organize a corporation for a lawful purpose, but while pretending to do so his sole object was the dishonest and unlawful purpose of extorting money by interfering with the established business of a corporation already organized. He did not intend to engage in the business for the purpose for which he pretended to organize his corporation, but he intended to demand money for not doing so. The standard of personal and professional integrity which should be applied to persons admitted to practice law in the courts is not satisfied by such conduct as merely enables them to escape the penalties of the criminal law. The statute and the rules of this court require a good moral character as a condition precedent to a license as an attorney. This includes at least common honesty, and is not consistent with an effort to obtain a part of the wealth of another by any means not denounced by the criminal statutes. The predatory instinct which led to respondent’s raid upon the Colliery Engineer Company is accompanied with an obtuse moral discernment which seems not to realize that the respondent’s use of the forms of law in that matter was not proper. Youth or inexperience does not extenuate the offense of a fraudulent conspiracy to extort money that is inconsistent with the common honesty which should be an attribute of every attorney having the license of this court. No reason is apparent why the lapse of time in this case makes it unjust or unfair to require the respondent to answer this charge. The rule will be made absolute and respondent’s name stricken from the roll of attorneys of this court. Rule made absolute.